Citation Nr: 1315592	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and from November 1990 to March 1991.  He also had multiple periods of active duty for training while serving with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for arthritis of the shoulders and arms.  

The Board has recharacterized the issues to better comport to the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2006.  A transcript of the hearing is in the Veteran's claims file.  A hearing was also held in October 1999 before a different VLJ who is no longer employed at the Board.  A transcript of that hearing is also of record.  

The VLJ who conducted the October 1999 hearing denied the Veteran's claims on appeal in a January 2000 decision.  That decision was vacated by a March 2001 Court of Appeals for Veterans Claims (Court) decision.  As that January 2000 decision was vacated, a third Board hearing or panel decision is not required.  

These claims, along with claims for entitlement to service connection for a back disability and a bilateral hip disability, have been before both the Board and the Court numerous times.  Most recently, in a July 2012 decision, the Board denied the Veteran's claim for service connection for a back disability and remanded the other three claims.  During the course of development, the Veteran's claim for service connection for a bilateral hip disability was granted.  Thus, only the two claims listed above remain on appeal.  

The Board summarized the lengthy procedural history of the Veteran's claims in its previous remands.  As the Board is once again remanding these claims, an extended discussion of this history is unnecessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 remand, the Board directed that the Veteran undergo a VA examination to determine the nature and etiology of his claimed bilateral shoulder and arm disabilities.  Finding that the requested examination was inadequate, in a July 2012 remand, the Board directed that the Veteran undergo a new examination.  

Such an examination was conducted in July 2012.  In her July 2012 examination report, the examiner stated that the Veteran's shoulder arthritis "is as least as likely as not identified or had its onset within 1 year of March 1, 1991," but then proceeded to support her opinion with a rationale indicating the opposite conclusion.  In a December 2012 addendum, the examiner concluded that the Veteran's carpal tunnel syndrome of the right hand and arthritis of the right wrist were incurred in military service, but then stated that recent X-rays of the Veteran's forearms were negative and that there was therefore no disability of the forearms to be diagnosed.  Finally, in a second, January 2013 addendum, the examiner stated that the Veteran did not have bilateral shoulder arthritis within one year of his separation from service in March 1991.  

The confusing and contradictory findings are inadequate; the Veteran's claims must be remanded again in order that an adequate examination be performed and that cogent opinions regarding his current disabilities and their possible relation to service be provided.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination by an appropriate medical professional who has not previously examined the Veteran.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must determine the nature and etiology of the Veteran's claimed bilateral shoulder and bilateral arm disabilities.  As to any disability identified, including arthritis of any of these joints, the examiner must provide the following opinions:

a) Is it at least as likely as not that any indentified arthritis of the Veteran's shoulder or arms had its onset within 1 year of March 1991 and caused any degree of limitation of motion due to pain?

In his/her opinion, the examiner must specifically address the August and December 1991, October 1992, and December 1993 private treatment records indicating that the Veteran had arthritis and multiple joint pain.  

b) If the Veteran did not suffer from arthritis within a year of March 1991, then is it at least as likely as not that any identified disability, including arthritis of either shoulder or either arm, had its onset during or its otherwise related to service, including the physical stress of military training?

In his/her opinion, the examiner must note and specifically address a May 2001 private medical opinion, the Veteran's service treatment records, and his competent statements regarding his conditions.  

c) If any identified disability of the shoulders are found to be related to service, then provide an opinion as to whether it is at least as likely as not that any identified separate disability of either arm is caused or aggravated by his shoulder disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


